DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle (4930542) in view of Ehsani (2016/0178108) and Lippiatt (5199463).   (the following is claim 1 which is not rejected but referred to in the description of claim 18 and therefore is being left just to provide any needed explanation referred to by claim 18’s description below) The reference to Winkle discloses the recited method for repairing a partially collapsed pipe (title; abstract discusses widening the pipeline which would include repairing a partially collapsed pipe), the method comprising:
an actuation assembly of a pipe repair apparatus (18; fig 2), the actuation assembly comprising a plurality of arms (25; fig 2; col 2, lines 8-27);
positioning the pipe repair apparatus within a portion of the pipe, at least a part of the portion of the pipe being partially collapsed (fig 1; col 2, lines 1-7 discusses deformed pipes, abstract discloses expanding or widening the pipe which would include deformed pipes; col 4, lines 1-19 discusses straightening out depressions as well which is considered partial collapse as well);
causing actuation, of at least one arm of the plurality of arms, between a retracted configuration in which the at least one arm exerts substantially no force against an interior surface of the pipe, and an extended configuration in which the at least one arm extends outwards to exert a force against the interior surface of the pipe (col 3, line 6 to col 4, line 19 discusses this method or expansion of a collapsed portion of pipe), such that the partially collapsed part of the pipe changes from a partially collapsed form towards a non-collapsed form (col 4, lines 20-33); and
removing the pipe repair apparatus from the pipe (col 3, lines 45-55 discuss retraction for moving the device and clearly such would be removed for the pipe to return it to service).  
With respect to claim 18, the reference to Winkle in view of Ehsani and Lippiatt teach the following structure for the same reason as above with respect to claim 1 except where discussed below, 
A pipe repair apparatus pipe, comprising:
an actuation assembly 18 comprising a plurality of hydraulic cylinders 19 (col 3, lines 6-55) providing a plurality is an obvious choice of mechanical expedients where it has been held that providing a plurality or duplication of parts requires only routine skill in the art) connected to a plurality of respective arms 25 (figs 2 and 3) via a plurality of respective links 26,28,30 (figs 2 and 3), wherein the plurality of arms are distributed around a circumference of actuation assembly (figs 2 and 3); and
a mesh stent fitted onto an outside portion of the actuation assembly (taught above for claim 1 as a combination of Winkle in view of Ehsani and Lippiatt),
wherein the actuation assembly is configured so that when a first force is applied through a hydraulic fluid to at least a first hydraulic cylinder of the plurality of hydraulic cylinders, a respective first arm of the plurality of arms connected to the first hydraulic cylinder by a respective first link of the plurality of links moves outward (col, 3, line 6 to col 4 line 33).
The reference to Winkle discloses all of the recited structure with the exception of providing a mesh outside the actuation assembly.   The reference to Ehsani discloses that it is old and well known in the art to provide a mesh stent formed of a woven  tubular shape is expanded by an expanding device inside a pipe [0019-0020], and a cured liner can also be placed in the pipe as well [0032].  It would have been obvious to one skilled in the art to modify the method of Winkle by providing a mesh stent over the expander or actuation assembly as suggested by Ehsani where such would allow the method to provide additional strength to the section of pipe being repaired and insure the repair lasts longer.  The reference to Lippiatt teaches that the combination of providing some form of lining sleeve over a pipe expander to expand the collapsed portion of a pipe and leave a sleeve behind are known in the art, and would lead to predictable results (col 4, lines 40-51), and a liner 11 can be provided as well (col 3, lines 24-34), the expander can be provided with wheels 16 (col 3, lines 35-43), and the expander is removed from the liner (col 4, lines 1-13).  This provides support and teaching that the combination of Winkle with the teachings of Ehsani would be obvious one skilled in the art and would lead to predictable results.
The reference to Winkle also fails to disclose a first wheel attachment for a first set of wheels at a first end of the pipe repair apparatus, wherein the first set of wheels are spaced evenly around a circumference of the first wheel attachment; and a second wheel attachment for a second set of wheels at a second end of the pipe repair apparatus, opposite to the first end, wherein the second set of wheels are spaced evenly around a circumference of the second wheel attachment.  The reference to Lippiatt teaches that it is old and well known in the art to provide an expansion device with first and second wheels 16 (fig 4) spaced apart and to center the device in the pipe as the wheels are intended to do would require even spacing around the circumference as well.  It would have been obvious to one skilled in the art to modify the actuation apparatus of Winkle as modified by providing first and second wheels as suggested by Lippiatt where such would allow for easier movement and centering of the expanding apparatus in the pipeline to allow for easier movement through the pipe to the damage section to be repaired thereby making repair easier, the spacing of the wheels around the circumference are considered obvious to one skilled in the art to insure centering as such is old and well known in the art and other references teach this as well such as Crane which is discussed below but at least provides evidence such is old and known in the art.  
With respect to claim 19, the actuation assembly is further configured, responsive to the first force, to move each arm of the plurality of arms outward at a same speed and same force.  This would be inherent to the device of Winkle where the mechanism used to move the arms would lead to the linkages moving the arms outward at the same speed and force, in that this would naturally happen from such a linkage system.  

Allowable Subject Matter
Claims 1-17 and 20 are allowed.

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. With respect to claims 1-17 and 20, the arguments are found to be persuasive, however, they are not persuasive with regards to claims 18 and 19.  There are no specific arguments directed to the language of claims 18 and 19, and such has not been amended to include the claim language which is argued to place the claims in condition for allowance.  Also, claim 18 does not require the mesh stent to even be expanded, it only requires the arms be actuated and the mesh stent be provided on the outside of the actuation assembly, and with no arguments directed specifically to this broader version of claim language which doesn’t require the mesh stent to be expanded or left in place, the arguments are therefore not found to be persuasive.  With no specific arguments directed to claim 18 it is hard to specifically describe how the references meet the claim language and why the argument is not persuasive, however, it should be noted the rejection provides motivation and a teaching reference to provide a stent over an expandable member and therefore is considered to meet this broad idea set forth in claim 18, and therefore this rejection is still applicable.  It is noted applicants requested the examiner call for an interview of there were outstanding issues.  The examiner made two attempts to call applicants representative on August 12, 2022 at the number provided in the Amendment, but was not able to reach applicants representative or any type of answering device so no message could be left either, and due to time constraints the examiner needed to mail the office action, which also gives applicants time to either amend the claims as desired, provide additional arguments, or cancel the claims. If an interview is still desired or needed applicants are invited to call the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH